                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-2818-GW(GJSx)                                           Date      July 18, 2019
 Title             Katherine Kobren v. Total Terminals International, LLC, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                         Katie E. Thibodeaux
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                      Laura P. Birnbaum                                      Cheryl A. Sabnis
                                                                             Ramon A. Miyar
                                                                           Jennifer B. Zargarof
 PROCEEDINGS:                PLAINTIFF'S MOTION TO REMAND [11];

                             SCHEDULING CONFERENCE


The Court’s Tentative Ruling is circulated and attached hereto. Court hears oral argument. For reasons
stated on the record, Plaintiff’s Motion is TAKEN UNDER SUBMISSION. Court to issue ruling.

The scheduling conference is taken off-calendar to be reset if necessary.




                                                                                                   :       11
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 1
     Kobren v. Total Terminals Int’l, LLC, et al., Case No. 2:19-cv-02818-GW-(GJSx)
     Tentative Ruling on Motion to Remand Plaintiff’s Complaint and Award Attorney Fees Pursuant
     to 28 U.S.C. § 1447(c)


I.       Background

         A. Introduction
             Plaintiff Katherine Kobren (“Plaintiff”) asserts state law violations of the California Fair
     Employment and Housing Act (“FEHA”), Cal. Gov’t Code §§ 12900 et seq., against Defendants
     Total Terminals International, LLC (“Defendant”), Pacific Maritime Association1, and Does 1-
     100 for: (1) disability discrimination; (2) gender discrimination; (3) age discrimination; (4) failure
     to prevent discrimination; and (5) wrongful termination in violation of public policy (“wrongful
     termination”). See generally Plaintiff’s Complaint for Damages (“Complaint”), Docket No. 1, Ex.
     A. Plaintiff also asserts a common-law claim for intentional infliction of emotional distress
     (“IIED”). See id.
         B. Factual Background
             Plaintiff alleges the following relevant facts:
             Beginning in late 2002, Plaintiff worked for Defendant in the largest terminal in the United
             States as a “steady” foreman on the waterfront, earning approximately $220,000 per year.
     See id. ¶¶ 10-11. Plaintiff was a member of the International Longshore and Warehouse Union
     Local 94 (the “Union”). See id. ¶¶ 11, 14; see also Defendant Total Terminals’ Notice of Removal
     and Removal of Civil Action to Federal Court Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446
     (Federal Question Jurisdiction) (“Removal”), Docket No. 1, ¶ 14. Plaintiff was the only female
     foreman at the site, and she alleges that over the course of her thirty-one year career, she was never
     disciplined or written up before the events that led to her termination. See Complaint ¶ 11. At the
     time of her termination, Plaintiff was sixty-one years old and planned to work at least another five
     years and four months. See id. ¶ 13.
             In her role, Plaintiff monitored other employees’ work to ensure adherence to the schedule


     1
      Pacific Maritime Association is an organization comprised of various maritime companies, including Defendant.
     See Defendant Total Terminals’ Notice of Removal and Removal of Civil Action to Federal Court Pursuant to 28
     U.S.C. §§ 1331, 1441, and 1446 (Federal Question Jurisdiction) (“Removal”), Docket No. 1, ¶ 15-16. Its principal
     business is to negotiate and administer maritime labor agreements with the International Longshore and Warehouse
     Union on behalf of its member companies. See id. ¶ 15.



                                                            1
and safety code; she arrived an hour before the other employees and stayed until the last one left
at the end of the day. See id. ¶ 12. Allegedly, one of Plaintiff’s two male supervisors effectively
disregarded Plaintiff’s role as a middleman between management and the labor force by telling
Plaintiff’s employees not to talk to Plaintiff because she would not be at the company much longer.
See id. ¶ 25. Both of Plaintiff’s male supervisors would ask for and then disregard Plaintiff’s
opinion in crane operator hiring decisions; they would also strike deals to re-hire employees who
they had previously instructed Plaintiff to fire. See id. ¶ 24. Plaintiff was also the last to know
about changes in operations that directly affected her job. See id.
        In October 2015, unbeknownst to Plaintiff, the Union began enforcing a rule – promulgated
in 2010 – requiring steadies to personally call the Union Hall so that the Union Hall could directly
send a replacement in the event the steady calling in was unable to attend work (“Union Rule I”).
See id. ¶ 17. According to Plaintiff, Defendant directed her instead to report her upcoming
absences to her supervisor, who would in turn select one of Defendant’s employees to substitute
for Plaintiff. See id. ¶ 18.
        In January 2016, Plaintiff’s Lyme disease diagnosis caused her to take approximately four
months off from work. See id. ¶ 14. While Plaintiff was on leave, Defendant continued to pull
directly from its own employees, rather than the Union Hall, to substitute for Plaintiff. See id. ¶
20. During Plaintiff’s leave, the Union also began enforcing a second rule – promulgated in the
2014 Pacific Coast Walking Bosses and Foremen’s Agreement – requiring a steady be paid for
fifty hours of work per week, even if that steady in fact worked less than fifty hours per week
(“Union Rule II”). See id. The Union had its members sign a roster indicating they received
notification of the enforcement of Union Rule II. See id. ¶ 15. Because Plaintiff was on disability
leave at the time, she did not then become aware of the enforcement of Union Rule II. See id.
When she returned to work in May 2016, Defendant consistently shorted Plaintiff the full fifty
hours, but continued to pay her only for the hours she did in fact work. See id. ¶ 16.
        In December 2016, Plaintiff became aware of the enforcement of Union Rule I, and
immediately complied. See id. ¶ 21. In 2017, she became aware of the enforcement of Union Rule
II when she signed the notification acknowledgment roster. See id. ¶ 15.
        In January 2017, the Union charged Plaintiff with violating Union Rules I and II over a
total of fifteen months, from October 2015 to December 2016. See id. ¶ 22. Subsequently, the
Union suspended Plaintiff for twenty-nine days. See id. Allegedly, Defendant typically allowed


                                                 2
      employees to return to work after a Union-imposed suspension. See id. ¶ 23. For instance, Plaintiff
      was aware of male and/or younger employees who violated their unions’ rules in the same manner
      as Plaintiff and returned to work at the end of their twenty-nine-day suspensions. See id. ¶ 26.
      However, Defendant terminated Plaintiff on her eighth day of suspension, citing “unavailability”
      as the cause. See id. ¶ 23. Plaintiff alleges that Defendant hired two younger males to replace
      Plaintiff and another employee who Defendant unrelatedly terminated at the same time as Plaintiff.
      See id. ¶ 27.
          C. Procedural Background
              On February 1, 2019, Plaintiff filed the Complaint in California Superior Court (“state
      court”). See generally id.; see also Removal ¶ 1. On April 11, 2019, Defendant filed a notice of
      removal to this Federal Court. See generally Removal. On May 13, 2019, Plaintiff filed a motion
      to remand the case back to the state court and for an award of attorney fees in connection with this
      motion’s filing. See generally Plaintiff’s Notice of Motion and Motion to Remand; Request for
      Attorneys’ Fees (“MTR”), Docket No. 11, at 15. On May 23, 2019, Defendant filed an opposition
      to that motion. See generally Defendant Total Terminals’ Amended Opposition to Plaintiff’s MTR
      (“Opp’n”), Docket No. 19. On May 30, 2019, Plaintiff filed a reply. See generally Plaintiff’s
      Reply to Opp’n (“Reply”), Docket No. 24.
II.       Legal Standard
              “Federal courts are courts of limited jurisdiction,” and have subject matter jurisdiction only
      to the extent “authorized by Constitution and statute.” Kokkonen v. Guardian Life Ins. Co. of Am.,
      511 U.S. 375, 377 (1994) (citing Willy v. Coastal Corp., 503 U.S. 131, 136-37 (1992); Bender v.
      Williamsport Area Sch. Dist., 475 U.S. 534, 541 (1986)). “It is to be presumed that a cause lies
      outside this limited jurisdiction, and the burden of establishing the contrary rests upon the party
      asserting jurisdiction.” Id. (citing Turner v. Bank of N. Am., 4 U.S. (4 Dall.) 8, 11 (1799); McNutt
      v. Gen. Motors Acceptance Corp., 298 U.S. 178, 182-83 (1936)). 28 U.S.C. § 1441 permits
      defendants to remove certain civil actions brought in a state court to federal district courts. The
      removal statute is strictly construed against removal jurisdiction, however, and “[f]ederal
      jurisdiction must be rejected if there is any doubt as to the right of removal in the first instance.”
      See Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (citing Boggs v. Lewis, 863 F.2d 662,
      663 (9th Cir. 1988); Takeda v. Nw. Nat’l Life Ins. Co., 765 F.2d 815, 818 (9th Cir. 1985); Libhart
      v. Santa Monica Dairy Co., 592 F.2d 1062, 1064 (9th Cir. 1979)). “Generally, [a] defendant has


                                                        3
   the right to invoke federal removal jurisdiction if the case could have been filed originally in
   federal court (i.e., on diversity or federal question grounds).” Phillips & Stevenson, Federal Civil
   Procedure Before Trial § 2:2192 (Rutter Grp. 2019); see also Snow v. Ford Motor Co., 561 F.2d
   787, 789 (9th Cir. 1977). Federal district courts have original jurisdiction in actions “arising under
   the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. If subject matter
   jurisdiction is lacking, the district court must remand the case to state court. 28 U.S.C. § 1447(c).
          Some federal statutes foreclose district courts from remanding state-law claims concerning
   labor disputes. See Balcorta v. Twentieth Century-Fox Film Corp., 208 F.3d 1102, 1107 (9th Cir.
   2000). Such statutes completely preempt the use of state law in these instances, characterizing the
   claim as “federal” from inception. See id. A finding of “complete preemption” is a jurisdictional
   inquiry based on the legal character of the complaint-as-pleaded. See id.at 1106-07; see also
   Matson v. United Parcel Serv., Inc., 840 F.3d 1126, 1132 (9th Cir. 2016). The doctrine of complete
   preemption therefore differs from a defense of preemption, which is an insufficient basis for
   removal to federal court. See Balcorta, 208 F.3d at 1106.
          For Instance, section 301 of the Labor Management Relations Act (the “LMRA”), 29
   U.S.C. § 185, confers federal subject matter jurisdiction upon – i.e. completely preempts – disputes
   arising from “alleged violations of contracts between employers and labor organizations.” See
   Ramirez v. Fox Television Station, Inc., 998 F.2d 743, 747 (9th Cir. 1993). The LMRA forum
   preemption inquiry “is not an inquiry into the merits of a claim; it is an inquiry into the claim’s
   legal character – whatever its merits – so as to ensure it is decided in the proper forum.” Alaska
   Airlines Inc. v. Schurke, 898 F.3d 904, 924 (9th Cir. 2018). “In conducting the preemption
   analysis, [a federal court] may no more invade the province of the state court to resolve a state law
   claim over which [a federal court] lacks jurisdiction than [a federal court] may invade the province
   of the labor arbitrator to construe the CBA.” See id.
III.   Discussion
       A. Motion to Remand
          1. FEHA Claims: Disability, Gender, Age, and Failure to Prevent Discrimination
          Courts in the Ninth Circuit apply a two-part test to determine whether a state-law claim is
   completely preempted by the LMRA. See Burnside v. Kiewit Pac. Corp., 491 F.3d 1053, 1059
   (9th Cir. 2007). First, a court must determine if the claim at issue involves a right conferred upon
   an employee by state law or by a collective-bargaining agreement (“CBA”). See id. If a CBA


                                                     4
refers to the right at issue, or a plaintiff’s claim relies in part on a CBA’s terms of employment, or
a plaintiff’s cause of action runs parallel to a CBA violation or invites the use of a CBA in a
defense, complete preemption under the LMRA does not automatically apply where a state law
gives rise to the right at issue in a plaintiff’s claim. Schurke, 898 F.3d at 921. Here, five of
Plaintiff’s claims arise under FEHA, which explicitly establishes the “right to employment without
discrimination . . . as a public policy of the state.” See Jimeno v. Mobil Oil Corp., 66 F.3d 1514,
1528 (9th Cir. 1995); see also Ramirez, 998 F.2d at 748 (“The rights conferred by FEHA are
defined and enforced under state law without reference to the terms of any collective bargaining
agreement.”). Plaintiff’s IIED claim is derivative of her FEHA claims.
        Second, a court determines whether the resolution of a plaintiff’s claims that, as here, arise
under state law, nonetheless substantially depend on an analysis of a CBA. See Cramer v. Consol.
Freightways, Inc., 255 F.3d 683, 689 (9th Cir. 2001). A claim’s resolution “substantially depends”
on an analysis of a CBA when an interpretation of the CBA’s terms is required. See id. at 691.
“Interpretation . . . means something more than ‘consider,’ ‘refer to,’ or ‘apply.’” Schurke, 898
F.3d at 921 (citation omitted). Thus, the LMRA only preempts claims “to the extent there is an
active dispute over the meaning of contract terms.” See id. (internal quotation marks omitted).
For example, when a court needs to look to a CBA only to determine a plaintiff’s undisputed pay
rate in order to calculate damages, or to ask whether a valid waiver is anywhere to be found within
a CBA, “interpretation” is not afoot. See McCray v. Marriott Hotel Servs., Inc., 902 F.3d 1005,
1011 (9th Cir. 2018). On the other hand, a court must interpret a CBA where the court’s calculation
of damages requires a determination of a plaintiff’s shifts that qualify for premium pay – the
guidelines for which are contained not under state law but within a CBA and are subject to an
active dispute over their meaning. See id. at 1012.
        Plaintiff asserts that the CBA between Defendant and the Union need not be consulted to
resolve her claims. See MTR, at 9. In the Complaint, she admits to violating Union Rules I and
II, and does not contest the Union’s decision to punish her, nor Defendant’s ability to terminate
her employment for unavailability pursuant to the Letter of Understanding (“LOU”)2 between
Defendant and the Union. See Complaint ¶¶ 16, 18, 21-23; see also MTR, at 5-7; Reply, at 4.

2
  Pursuant to the CBA’s Letter of Understanding between Pacific Maritime Association and the Union, dated July 1,
2014, steady Walking Bosses and Foremen must be available to their steady employer for a minimum of fifty hours
per week. See Removal ¶ 18. Employers are prohibited from retaining any Walking Boss or Foreman who regularly
fails to meet these availability requirements for steady employment. See id.



                                                       5
Rather, Plaintiff contends that Defendant discriminated against her by purposely causing her to
violate Union Rules I and II, which in turn led to her punishment by the Union, and ultimately
allowed Defendant to terminate her employment using the LOU as pretext. See Reply, at 4-6. But
Defendant argues that the allegations underlying Plaintiff’s Complaint plead a federal contractual
dispute requiring interpretation of the CBA, thereby satisfying the requirements for complete
preemption under the LMRA and subject matter jurisdiction based upon that doctrine.3 See
Removal ¶¶ 14, 21.
         In Alaska Airlines Inc. v. Schurke, the court held that the plaintiff’s claims were not
preempted where “the meaning of every relevant provision in the CBA is agreed upon.” See
Schurke, 898 F.3d at 927. Here, Plaintiff and Defendant appear to be in agreement with regards
to the facts that Plaintiff did violate Union Rules I and II, the Union’s subsequent suspension of
Plaintiff on the basis of her violations was proper, and the LOU permitted Defendant to terminate
Plaintiff for her suspension-based unavailability. See Complaint ¶¶ 16, 18, 21-23; see also MTR,
at 5-7; Removal ¶ 24; Opp’n, at 3. Plaintiff’s argument is premised upon Defendant’s use of a
valid termination procedure as pretext for its discrimination against her. Her claim centers not on
Defendant’s conduct pursuant to the CBA, but rather Defendant’s discriminatory behavior toward
Plaintiff, of which her termination is just one aspect. See generally Complaint; see also Reply, at
6. Thus, the resolution of Plaintiff’s discrimination claims turns on such evidence of Defendant’s
motives, not the parties’ contractual rights under the CBA. See Matson, 840 F.3d at 1134 (holding
that the plaintiff’s gender-based hostile work environment claim was not preempted where her
employer’s conduct served as evidence of its hostility toward her because of her gender).
         Defendant agrees with Plaintiff on the terms of the CBA, acknowledges Plaintiff’s own
admission that she violated Union Rules I and II, and contends its reasons for terminating Plaintiff
were non-discriminatory. However, Defendant argues that resolution of Plaintiff’s claims will
depend upon an interpretation of the relevant CBA provisions to determine whether Plaintiff in


3
  Defendant also argues that the Court should refuse to hear Plaintiff’s Motion because she attempted neither to notify
Defendant’s counsel that she intended to move to remand, nor meet and confer with Defendant’s counsel regarding
the grounds for the motion, in violation of Local Rule 7-3. See Defendant Total Terminals’ Amended Opposition to
Plaintiff’s Notice of Motion and Motion to Remand (“Opp’n”), Docket No. 19, at 5. But this Court has an obligation
sua sponte to ensure that subject matter jurisdiction exists before proceeding. See Arbaugh v. Y&H Corp., 546 U.S.
500, 514 (2006) (indicating that courts must assure themselves of the existence of subject matter jurisdiction before
proceeding). Were the Court to summarily deny Plaintiff’s Motion on the basis of her Local Rule 7-3 violation, it
would nonetheless engage in the analysis herein to satisfy its obligation to ensure it has proper jurisdiction over this
case. Therefore, the Court will not reject Plaintiff’s Motion on this basis.



                                                           6
fact violated them, and whether Defendant correctly interpreted and applied the LOU to terminate
Plaintiff. See Removal ¶ 24.4 Yet Defendant does not direct the Court to any language or terms,
the meaning of which the parties dispute, that require “interpretation.” While Defendant’s actions
pursuant to the CBA are certainly relevant to Plaintiff’s FEHA claims, Defendant – relying upon
distinguishable authority5 – fails to convince the Court that one must do more than merely refer to
the relevant CBA/LOU provisions in determining Defendant’s motivations behind Plaintiff’s
termination.
         Accordingly, the Court finds that Plaintiff’s disability, gender, age, and failure to prevent
discrimination claims under FEHA are not subject to the “complete preemption” required to
establish federal subject matter jurisdiction.
         2. FEHA Claim: Wrongful Termination in Violation of Public Policy
         A claim of wrongful termination in violation of public policy is not preempted by
the LMRA if its resolution does not turn on an interpretation of a CBA, and a successful outcome
would further a state interest in protecting the public. See Young v. Anthony’s Fish Grottos, Inc.,
830 F.2d 993, 1001-02 (9th Cir. 1987). Here, Plaintiff’s wrongful termination claim derives from
the allegations that her termination was wrongful because it was based upon Defendant’s use of
otherwise-valid termination procedures as pretext for discrimination. See Complaint ¶¶ 64-66.

4
 Defendant also argues that, because the CBA provides a detailed discrimination grievance, complaint, and arbitration
procedure that Plaintiff failed to exhaust prior to bringing this claim, the Court is required to hold that Plaintiff and
Defendant must arbitrate Plaintiff’s discrimination claims. See Opp’n ¶¶ 26, 28. The Court disagrees. In determining
the source of Plaintiff’s rights on which her claims are premised under the first part of the Burnside test, the Court’s
focus is on the legal character of Plaintiff’s claim as “independent of rights under the collective-bargaining agreement
[and] not whether a grievance arising from precisely the same set of facts could be pursued.” See Burnside v. Kiewit
Pac. Corp., 491 F.3d 1053, 1060 (9th Cir. 2007) (internal quotation marks omitted). Therefore, whether Plaintiff’s
claims could go through the CBA’s grievance procedure is irrelevant to our discussion of complete preemption under
the LMRA (which, in any event, is focused here on the second part of the Burnside test).
5
  See, e.g., Audette v. Int’l Longshoremen’s & Warehousemen’s Union, 195 F.3d 1107, 1113 (9th Cir. 1999) (failing
to apply the current two-part Burnside LMRA preemption test, and holding that the plaintiff’s FEHA claim was
preempted by the LMRA because it was premised upon an alleged breach of contract, and not a “free-standing claim
of discrimination”); Harris v. Alumax Mill Prods., Inc., 897 F.2d 400, 403 (9th Cir. 1990) (same); Cook v. Lindsay
Olive Growers, 911 F.2d 233, 239 (9th Cir. 1990) (failing to apply the current two-part Burnside LMRA preemption
test to the plaintiff’s IIED claim and finding that the plaintiff’s IIED claim was preempted where he alleged that his
employer’s policy itself, and not merely it’s pretextual application, was discriminatory); Gonzalez v. Costco Wholesale
Corp., No. SACV 17-02022 JVS (DFMx), 2018 WL 546679, at *4 (C.D. Cal. Jan. 22, 2018) (failing to apply the
current two-part Burnside LMRA preemption test to the plaintiff’s IIED claim and finding that the plaintiff’s IIED
claim was preempted where she alleged that her employer’s policy itself, and not merely it’s pretextual application,
was discriminatory); Pathak v. Avis Rent a Car Sys., LLC, No. C 13-1823 JSW, 2013 WL 4082258, at *4 (N.D. Cal.
Aug. 9, 2013) (finding preemption where plaintiffs’ claims turned on whether their employer justifiably terminated
their employment, and not whether their employer used their otherwise-justifiable termination as pretext for
discrimination).



                                                           7
Because the Court decided that Plaintiff’s discrimination claims do not require an interpretation of
the CBA, it follows that her wrongful termination claim does not require an interpretation of the
CBA. Moreover, the right to employment without discrimination is a public policy of the state of
California. See Jimeno, 66 F.3d at 1528. Accordingly, the Court finds that Plaintiff’s wrongful
termination in violation of public policy claim under FEHA is not subject to the “complete
preemption” required to establish federal subject matter jurisdiction.
         3. Intentional Infliction of Emotional Distress
         Under California law, a plaintiff’s successful IIED claim requires a showing that a
defendant’s conduct was “outrageous.” See Galvez v. Kuhn, 933 F.2d 773, 779 (9th Cir. 1991).
That Plaintiff’s FEHA claims here are not preempted is not dispositive. The resolution of an IIED
claim turns on the relationship between the plaintiff and the defendant and what constitutes
“outrageous” behavior within that dynamic. See id. For instance, an employer may act with
FEHA-condemned behavior that is nonetheless a matter of course – and therefore, reasonable –
within that institution. See id. The requisite inquiry for an IIED claim on its merits is therefore an
interpretation of an employer’s behavior as to its employees’ expectations. See id. Accordingly,
only where the CBA specifically contemplates the employer’s alleged behavior is it possible to
engage in such an interpretation. See Humble v. Boeing Co., 305 F.3d 1004, 1013 (9th Cir. 2002)
(holding that where a CBA “specifically covers the conduct at issue, the claim will generally be
preempted”).6 Defendant argues that Plaintiff’s IIED claim should be preempted because it is
premised upon conduct specifically covered in the CBA – the termination of her employment. See
Opp’n, at 8. However, this is a misstatement of the conduct on which Plaintiff’s IIED claim is
premised.

6
  In their IIED arguments, neither Plaintiff nor Defendant point the Court to case law that does not pre-date Burnside
and the current understanding of the two-part test for complete preemption under the LMRA. The Court thus
recognizes the possibility that IIED claims may no longer be assessed in the foregoing manner pursuant to Galvez v.
Kuhn and Humble v. Boeing Co., particularly regarding the definition of “interpretation.” Were it to consider the
necessity of interpreting the CBA in evaluating the reasonableness of Defendant’s conduct here, the Court would find
that merely looking to the CBA to determine whether it contemplated Defendant’s conduct does not rise to the level
of “interpretation.” Furthermore, looking to the CBA simply to determine whether Defendant’s behavior was
appropriate would appear to serve as a defense to Plaintiff’s IIED claim that Defendant could raise back in state court,
and the need to consult a CBA for purposes of establishing a defense has been rejected as a basis for the complete-
preemption-by-the-LMRA necessary to establish subject matter jurisdiction. See Burnside, 491 F.3d at 1060 (“The
[Supreme] Court also has made clear that reliance on the CBA as an aspect of a defense is not enough to ‘inject[] a
federal question into an action that asserts what is plainly a state-law claim.’”) (quoting Caterpillar Inc. v. Williams,
482 U.S. 386, 398-99 (1987); see also Ward v. Circus Circus Casinos, Inc., 473 F.3d 994, 999 (9th Cir. 2007) (holding
that the plaintiff’s IIED claims were not subject to LMRA preemption where the CBA was merely consulted to
determine whether the employer’s behavior was reasonable).



                                                           8
         Here, while the CBA addresses termination policies, neither Plaintiff nor Defendant allege
that it contemplates permissible use of those policies as pretext for disability, gender, and age
discrimination. See Galvez, 933 F.2d at 780 (finding that a plaintiff’s IIED claim was not
preempted where the employer’s assault and battery was not even arguably sanctioned by the labor
contract). Indeed, Defendant cannot contend that, notwithstanding its violation of FEHA, any
alleged discrimination constituted compliance with the CBA.                        See id. (finding the same).
Furthermore, nowhere does Plaintiff ask that the Court determine whether Defendant violated the
CBA. Rather, resolution of all her claims turns on whether Defendant’s seemingly legitimate use
of the CBA’s termination provisions were pretext for discrimination.
         Defendant’s reliance on Cook v. Lindsay Olive Growers and Gonzalez v. Costco Wholesale
Corp. is misplaced. In both Cook and Gonzalez, the plaintiffs’ IIED claims were preempted where
they alleged that their employers’ policies themselves, and not merely the pretextual application
of such policies, were discriminatory. See Cook v. Lindsay Olive Growers, 911 F.2d 233, 239 (9th
Cir. 1990); Gonzalez v. Costco Wholesale Corp., No. SACV 17-0222 JVS (DFMx), 2018 WL
546679, at *4 (C.D. Cal. Jan. 22, 2018). Therefore, the courts in each case were required to
interpret the respective CBAs to determine the reasonableness of the employers’ behavior pursuant
to the CBA provisions. See Cook, 911 F.2d at 239; Gonzalez, 2018 WL 546679, at *4.
         Because Plaintiff’s IIED claim does not require for its resolution an interpretation of the
CBA, the Court finds this claim is not subject to the “complete preemption” required to establish
federal subject matter jurisdiction. Having found that none of Plaintiff’s claims meet the prevailing
test for complete preemption, the Court will grant the Motion to Remand.
    B. Attorney Fees
         Plaintiff asks the Court to award attorney fees pursuant to 28 U.S.C. § 1447(c). Upon an
order remanding a case to state court, a district court may award attorney fees only where the
removing party lacked an objectively reasonable basis for the removal. See 28 U.S.C. § 1447(c);
see also Martin v. Franklin Capital Corp., 546 U.S. 132, 132 (2005). “District courts retain
discretion to consider whether unusual circumstances warrant a departure from the rule in a given
case.”7 Id. at 141. “When a court exercises its discretion in this manner, however, its reasons for
departing from the general rule should be ‘faithful to the purposes of awarding fees under §

7
  “For instance, a plaintiff’s delay in seeking remand or failure to disclose facts necessary to determine jurisdiction
may affect the decision to award attorney’s fees.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005).



                                                          9
      1447(c).’” Id. (quoting Fogerty v. Fantasy, Inc., 510 U.S. 517, 534 (1994)).
               Even where a defendant argued that a plaintiff’s FEHA claims should be preempted by the
      LMRA despite every case in the Ninth Circuit holding that an action brought under FEHA is not
      preempted by the LMRA, a court did not find removal to be objectively unreasonable. See Robles
      v. Gillig LLC, 771 F.Supp. 1181, 1184-85 (N.D. Cal. 2011). Indeed, a court’s analysis of whether
      resolution of a plaintiff’s claims requires an interpretation of a CBA is “not always clear or
      amenable to a bright-line test.” See Cramer, 255 F.3d at 691 (discussing a claim’s “substantial
      dependence on analysis of a CBA” as an inexact concept, turning on the specific facts of each
      case).
               Though Defendant’s position is unsupported by the precedent it cites, the Court does not
      find Defendant’s removal on the basis of that case law objectively unreasonable. As such, the
      Court would deny Plaintiff’s request for attorney fees pursuant to 28 U.S.C. § 1447(c).

IV.       Conclusion
               Based on the foregoing discussion, the Court would: (1) grant Plaintiff’s Motion to
      Remand, (2) deny Plaintiff’s request for attorney fees, and (3) remand this action forthwith back
      to state court.




                                                      10
